Citation Nr: 0202686	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946 and from December 1946 to February 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim on appeal.


FINDINGS OF FACT

1.  The veteran died in March 1998 at the age of 71 from 
cardiopulmonary arrest due to gastrointestinal bleeding, as a 
result of prolonged post-operative care following coronary 
artery bypass and right upper lobectomy secondary to lung 
cancer and coronary artery disease.  Bladder cancer was 
listed as an "other significant condition contributing to 
the veteran's death but not resulting in the underlying 
cause."

2.  A VA medical specialist reviewed the records in this case 
in October 2001 and offered his opinion that VA treatment did 
not contribute to the veteran's death.  There are no medical 
opinions contradicting the VA medical specialist's opinion.


CONCLUSION OF LAW

The criteria for entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. 
§§ 1151, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, contends, in essence, 
that the veteran's death at a VA medical facility in 1998 was 
the result of the failure of VA to properly treat the 
veteran's bladder cancer.

The Board notes that, for claims received after October 1, 
1997 (as in this case), compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are payable for additional 
disability not the result of the veteran's own willful 
misconduct where such disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee, or in a Department facility, where 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or in the case of an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 1991 and Supp. 2001).

A claim for service connection for cause of death may be 
sustained if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing the cause 
of death; (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service; and (3) there was medical 
evidence of a nexus or causal relationship between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 40 
(1966).  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).  The Board notes that, 
for purposes of the regulations, a contributory cause of 
death is defined to be one that "contributed substantially 
or materially" to death, that it "combined" to cause 
death, that it "aided or lent assistance" to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death but rather a causal connection must 
be shown.  38 C.F.R. § 3.312 (2001).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran died in March 1998 at the age of 71, with the 
cause of death listed on the Death Certificate as 
cardiopulmonary arrest due to gastrointestinal bleeding, as a 
result of prolonged post-operative care following coronary 
artery bypass and right upper lobectomy secondary to lung 
cancer and coronary artery disease.  Bladder cancer was 
listed as an "other significant condition contributing to 
the veteran's death but not resulting in the underlying 
cause."  The appellant, the veteran's widow, contends that 
she is entitled to service connection for the cause of the 
veteran's death because the veteran was not treated for 
aggressive bladder cancer, which caused renal failure and 
lead to his death. 

Specifically, at a hearing before the Board in February 2001, 
the appellant testified that the veteran was treated for 
bladder cancer in July 1997 and was later diagnosed with lung 
cancer.  During the work-up for lung cancer, it was found 
that he had a heart condition.  He was admitted to the 
hospital in January 1998 and underwent a double bypass and a 
portion of his lung was removed.  She reflected that nothing 
had been done about his bladder cancer and they were told 
that they would do bladder surgery at a later date but never 
got around to it.  She indicated that he was not passing 
blood with his urine when he was admitted to the hospital but 
started passing blood during his post-operative period.  She 
noted that nothing was done about his bladder cancer until 
shortly before his death when she was told that the cancer 
had completely blocked one of his kidneys.  She indicated 
that the veteran developed several fungal infections, 
pneumonia, and gastrointestinal bleeding while he was 
hospitalized.  She acknowledged that no doctor told her that 
the kidney failure was caused by the bladder cancer.

The appellant's son clarified that they were told that the 
veteran's bladder tumor had increased in size such that he 
needed a stint placed but that the stint did not work.  
Apparently, the veteran could not lay in the position to get 
the stint in because of his deteriorating health.  The 
appellant indicated that the veteran developed 
gastrointestinal bleeding and they were told that it happened 
to people who laid in bed for long periods of time.  She 
reflected that she had a nurse look at the records who 
surmised that something was punctured in the veteran's 
abdomen when they were attempting to place the stint in his 
bladder.  However, she admitted that no doctor had ever 
mentioned that bladder cancer had contributed to the 
veteran's death.  She maintained that had he been treated for 
bladder cancer, he would have been strong enough to undergo 
the other operations.  The appellant's son also believed that 
the failed stint placements probably put toxins in the 
veteran's body which further weakened him.  The appellant and 
her son similarly testified at a personal hearing before the 
RO in April 2000.

After a review of the claims file, the Board finds that the 
medical evidence of record supports the appellant's testimony 
to the extent that the veteran was hospitalized at a VA 
facility on January 21, 1998, and underwent coronary artery 
bypass surgery and a right upper lobectomy on January 22, 
1998.  He also required a tracheostomy on February 6, 1998, 
for post-operative failure to wean.  It was often noted that 
the veteran had a history of, among other things, bladder 
cancer.  A March 5, 1998, progress note revealed that a CT 
scan had showed a recurrence of bladder cancer and a 
urologist was consulted.  An attempt was made to place a 
stint, apparently without success.  On March [redacted], 1998, the 
veteran died.

In August 2001, the Board referred the records in this case for 
an expert medical opinion as to whether the veteran's death was 
caused by VA treatment or whether the veteran's death resulted 
from an obstruction due to the veteran's bladder cancer.

A Staff Cardiac Surgeon and Co-Director of the VA Boston 
Surgical and Intensive Care Unit reviewed the records and 
provided an opinion in October 2001.  In opining that the 
veteran's bladder cancer did not contribute significantly to 
the veteran's death, the reviewing medical expert, in a 
detailed report, placed significant weight on the fact that 
the veteran's renal function was normal and that the bladder 
surgery could have been safely postponed.  The medical expert 
also reflected that the veteran died of hypovolemic shock 
secondary to an acute gastrointestinal bleed.  He noted that 
the veteran had a protracted post-operative course following 
coronary artery bypass surgery and right upper lobectomy and 
that it was likely that the veteran had subclinical pneumonia 
prior to surgery which became manifest post-operatively.  The 
reviewing physician remarked that the veteran developed 
respiratory insufficiency, became ventilator dependent, 
underwent a tracheostomy and gastrostomy in a timely fashion, 
was treated with antibacterial and antifungal medications 
timely, and received the appropriate consultations.  He 
concluded that the veteran's bladder cancer did not 
contribute significantly to the veteran's death but was a 
significant finding that would have required further surgical 
therapy.

Despite the appellant's and her son's testimony that the 
failure of the physicians to treat the veteran's bladder 
cancer more aggressively caused his ultimate demise, the 
Board places greater weight on the opinion of the medical 
expert.  Specifically, the Board is persuaded by the October 
2001 opinion, which specifically addressed the issue of 
whether it was as likely as not that the veteran's death 
resulted from an obstruction due to the veteran's bladder 
cancer, or if the veteran's death was caused by hospital or 
surgical care or from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or from an event not reasonably 
foreseeable.  Given that the October 2001 report was rendered 
to address the exact issue on appeal, the Board places great 
weight on the reviewing examiner's medical opinion.

The Board has also considered the representative's 
conclusions that VA failed to follow through with aggressive 
treatment for bladder cancer.  He apparently suggests that 
this failure was a contributory factor in the cause of the 
veteran's death.  However, the Board is compelled to place 
less probative weight on this assertion on the basis that the 
representative is not a medical professional and is not 
qualified to establish the appropriate treatment plan for the 
veteran.  Further, based on the medical expert's opinion 
discussed above, it appears that the veteran's bladder cancer 
was not a significant cause of the veteran's death.  A 
reasonable reading of the medical expert's opinion is that 
the veteran's post-operative demise was not related to 
untreated bladder cancer.

Similarly, the Board finds the appellant's contention that 
had the veteran been more aggressively treated for bladder 
cancer, he would have been stronger for the subsequent 
surgeries both indeterminate and inconclusive as to a causal 
relationship between the veteran's bladder cancer and death 
from gastrointestinal hemorrhage.  The appellant is not 
qualified to render a medical opinion as to the 
appropriateness of medical treatment.  Further, the 
speculative nature of the statement (what might have been) is 
of minimal value in establishing a direct causal relationship 
in this instance.  

Next, the representative noted that the veteran suffered 
greatly and stated that it "might have been caused by VA 
care."  However, there is no medical basis either stated or 
offered for his statement.  Moreover, the representative was 
concerned by a physician's characterization of the veteran's 
bladder cancer as "recurrent" and indicated that this 
proved that the physician was unaware that an untreated, 
aggressive residual tumor was purposely not removed in 
October 1997 in anticipation of future treatment.  Based on 
the medical expert's opinion that there was no relationship 
between the veteran's bladder cancer and his ultimate demise, 
the Board finds that the lack of treatment is not dispositive 
to the issue on appeal, regardless of whether the veteran's 
bladder cancer had been aggressively treated or not.  
Moreover, the medical record is replete with references to 
the veteran's past medical history of bladder cancer.  
Therefore, the Board is unpersuaded that the representative's 
assertion that a physician was unaware of an aggressive 
bladder tumor would, in turn, support a causal relationship 
between bladder cancer and the veteran's death.

The representative further opined that the veteran's bladder 
cancer "ran its own course and must have contributed to [the 
veteran's] overall decline leading up to his death."  This 
statement appears to be, in large measure, supported by the 
medical expert's opinion.  Specifically, the medical expert 
noted that the veteran's bladder tumor was a significant 
finding that would have required further surgery.  However, 
as noted above, in order to establish a cause of death, it 
must be shown the veteran's bladder cancer "contributed 
substantially or materially" to death, that it "combined" 
to cause death, or that it "aided or lent assistance" to 
the production of death.  It is not sufficient to establish 
that it contributed to his overall decline in health leading 
up to death but instead an actual causal relationship must be 
shown.  In this case, there is no medical evidence that such 
a causal relationship existed.  The representative's non-
medical opinion is, at best, speculative and fails to 
medically link the veteran's bladder cancer to his death from 
gastrointestinal hemorrhage.

Next, the representative asserts that there was no cause 
shown for the gastrointestinal bleeding and suggests that it 
may have been caused by untreated bladder cancer.  As noted 
in the medical expert's report, this proposition was 
specifically rejected.  Further, by the appellant's own 
testimony, she was told that gastrointestinal bleeding often 
occurred in patient's who were bedridden for long periods of 
time.  The uncertainty in the etiology of the veteran's 
gastrointestinal hemorrhage cannot support the conclusion 
that it must have been due to untreated bladder cancer.  
Therefore, the Board assigns his proposition of little 
probative value, particularly when it is offered with no 
clinical data or other rationale to support the opinion.

In addition, the Board has considered the representative's 
request for an opinion from an Independent Medical Expert 
(IME).  However, after a review of the evidence the Board 
finds that the medical opinion on the relationship between 
the veteran's bladder cancer and his ultimate demise, which 
was rendered by a VA medical expert after a thorough review 
of the claims file, is adequate for an equitable 
determination in this case.  In addition, there is no 
indication that the VA medical expert was not fully aware of 
the veteran's past medical history or that he misstated any 
relevant fact.  That the opinion was not favorable to the 
veteran is not a sufficient reason to seek an opinion from an 
IME.  The Board is also persuaded that there is no contrary 
medical opinion associated with the claims file and the Board 
has outlined the reasons and bases for assigning greater 
probative weight to the VA medical expert's opinion over the 
unsupported claims of the appellant.  Thus, the Board finds 
that another request for a medical opinion at this juncture 
would unnecessarily delay resolution of the appellant's 
claim.
 
The Board has carefully considered the appellant's sworn and 
written statements and those of her son that the veteran 
developed renal failure as a result of bladder cancer, which 
weakened his ability to recover from the subsequent surgery, 
which ultimately lead to his death.  Although their 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant's and her son's assertions are of little 
probative value in light of the other objective evidence of 
record showing no causal relationship between the veteran's 
bladder cancer and the veteran's ultimate demise in March 
1998.  They lack the medical expertise to offer an opinion as 
to the existence of a medical disorder, as well as to the 
medical causation of the veteran's death.  Id.  Accordingly, 
the Board accords their testimony, while found to be 
truthful, of less probative weight as to the medical question 
at issue.

On a final procedural note, in denying the appellant's claim, 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001)) as well as the VA regulations issued in August 2001 
implementing the provisions of the VCAA, Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the appellant, or 
indication from a review of the record, that there are any 
remaining or additional records to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The appellant was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to her claim, in the statement and 
supplemental statement of the case that was provided to her 
by RO.  The appellant was also given an opportunity to 
present her arguments before a RO hearing officer and before 
the Board.  Further, the medical records related to the 
veteran's 1998 hospitalization are associated with the 
record, as well as a current medical opinion addressing the 
issue on appeal.  As a consequence, the appellant was made 
fully aware of what was required to substantiate her claim.  
The Board also notes that the unsubstantiated lay opinions 
are not supported by any medical evidence.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

The claim for entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1151 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

